Citation Nr: 1027399	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for left ear hearing 
loss, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 
1970.  He received the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  Entitlement to service connection for left ear hearing loss 
was denied in an unappealed January 1971 rating decision.

2.  The evidence received since the January 1971 decision is not 
cumulative or redundant of that previously of record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating the 
claim of service connection for left ear hearing loss.

3.  The evidence does not demonstrate that the Veteran's left ear 
hearing loss is related to his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for left ear hearing loss.  38 U.S.C.A. §  
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Left ear hearing loss was not incurred in or aggravated 
during active service, and sensorineural hearing loss disability 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, a VCAA letter in February 2008 apprised the Veteran 
of how to substantiate the claims and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
That letter also informed the Veteran on how VA establishes 
disability ratings and effective dates.  The letter was issued 
prior to the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further 
development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records, VA examinations and a 
transcript of the Veteran's hearing before the undersigned are of 
record.  The Veteran has not identified any outstanding pertinent 
evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).




I.	 New and material evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In an unappealed rating decision dated in January 1971, the RO 
denied service connection for hearing loss in the left ear based 
on the medical findings demonstrating that hearing in the left 
ear was within the normal limits.  The Board notes however, that 
service connection was granted for hearing loss in the right ear.  

The subsequently received evidence includes VA examinations 
documenting mild to severe sensorineural hearing loss in the left 
ear.  The evidence is not cumulative or redundant of that 
previously of record in 1971.  Moreover, considered with the 
Veteran's statements of continuous symptomatology, is sufficient 
to establish a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for left ear hearing loss.

As the RO has already considered the underlying service 
connection claim during the pendency of the appeal, the Board may 
proceed to adjudicate the matter in the instant decision.  
Subsequent to certification of this appeal to the Board, new 
evidence has been associated with the claims file.  The RO has 
not had the opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

II.	Service connection

The Veteran contends that he has left ear hearing loss related to 
combat noise exposure during active service. 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 
488, 498 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson v. West, 12 Vet. App. 253 (1999) (lay evidence of in-
service incurrence is sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for 
VA compensation purposes, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

As noted above, the Veteran was previously granted service 
connection for hearing loss in the right ear related to his 
combat noise exposure, effective August 1970, and was assigned a 
noncompensable rating 

Notwithstanding some remarks in the record disputing the 
reliability of some post-service audiometric findings, the 
evidence, including a January 2008 and May 2009 VA examinations, 
demonstrate a left ear hearing loss disability under 38 C.F.R. 
§ 3.385.  Thus, the first element of a service connection claim 
has been satisfied here.

Regarding in-service injury, the Board notes that noise exposure 
has been conceded as the Veteran is service-connected for right 
ear hearing loss related to combat noise exposure.  38 U.S.C.A. 
§ 1154(b).  The question that remains, therefore, is whether the 
Veteran's left ear hearing loss is casually related to such noise 
exposure.  

Service treatment records reflect that the Veteran had normal 
hearing upon entrance into active service.  In this regard, 
audiological testing upon induction examination in March 1968 
noted puretone thresholds in the left ear of 10, 5, 15, 15, and 5 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Upon 
separation from active service, the Veteran's audiological 
examination, dated August 1970, revealed puretone thresholds in 
the left ear of 55, 55, 35, 55, and 65 at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  

While audiological examination upon separation from service 
clearly showed clinical hearing loss per Hensley, and also 
meeting VA's criteria for impaired hearing, a VA audiologic 
examination dated December 1970 showed normal hearing in the left 
ear.  Audiologic testing revealed puretone thresholds in the left 
ear of 0, 5, 0, and 20 at 500, 1000, 2000, and 4000 Hertz, 
respectively.  Speech recognition scores were 92 and 96 percent 
in the left ears on repetitive testing.

As noted above, VA examinations dated January 2008 and May 2009 
reflect current left ear hearing loss.  On review of the claims 
file, the January 2008 VA examiner noted that the normal hearing 
bilaterally shown on induction.  He also acknowledged the 
separation examination indicating severe hearing loss in both 
ears.  The examiner then noted that the [December] 1970 
audiologic examination showing hearing within the normal limits 
for VA purposes in the left ear.  The examiner opined that 
because hearing was considered normal for VA purposes in the left 
ear in 1970, it was less than likely that the left ear hearing 
loss could be due or attributed to military noise exposure.

Likewise, the May 2009 VA examiner reviewed the Veteran's service 
treatment records as well as the December 1970 and January 2008 
VA examinations.  The examiner similarly concluded that it was 
less than likely that the Veteran's left ear hearing loss was 
related to military noise exposure, as a significant shift in 
hearing acuity was not noted during the Veteran's time in 
service, and hearing was within normal ranges for VA purposes 
after separation.  The examiner further noted that while a 
significant hearing loss was documented in both ears on the 
separation evaluation, a comprehensive evaluation completed 
shortly thereafter documented a mild high frequency loss in the 
right ear and normal hearing for rating purposes in the left ear.  
Thus the hearing loss documented at separation did not persist 
and either was temporary or was not an accurate representation of 
true hearing acuity at that time.  

The Veteran was afforded a hearing before the undersigned in May 
2010.  During his hearing, the Veteran testified that he had been 
in combat and as such he was exposed noise, including gunfire, 
mortar fire, and mine explosions.  He stated that he began 
experiencing bilateral ringing in his ears during his active 
service and that he had trouble hearing since his discharge from 
service.  He reported that he had to ask his wife to turn up the 
volume on the television, and had to ask others to repeat 
themselves since his discharge from service.

In this case, the medical opinions of record weigh against the 
claim.  Essentially, the VA examiners discounted the audiometric 
findings upon separation, and noted the normal findings shown 
upon VA examination shortly after discharge.  The opinions were 
offered following a review of the record and an objective 
evaluation of the Veteran, and are therefore highly probative.  
Moreover, while the January 2008 examiner indicated that 
audiometric results were normal for VA purposes in 1970, in 
actuality those findings failed to demonstrate any level of 
clinical hearing loss, per Hensley.  In other words, the examiner 
actually understated the evidence against the claim.  Overall 
then, the competent evidence
does not support a grant of service connection here.

With respect to the Veteran's statements of continuous left ear 
symptomatology since service, it is recognized that he is 
competent to report such symptoms.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, here such statements are not deemed 
credible.  Again, there is no dispute as to in-service combat 
noise exposure.  However, based on the normal audiometric 
findings following discharge in 1970, continuous left ear hearing 
loss is not established here.  

The Veteran himself believes that his current left ear hearing 
loss is due to active service.  In this regard, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay 
person can speak as to etiology in some limited circumstances in 
which nexus is obvious merely through lay observation, such as a 
fall leading to a broken leg.  Here, however, the question of 
etiology goes beyond a simple and immediately observable cause-
and-effect relationship, especially considering the medical 
history of wildly varying audiometric findings.   
As such, the Veteran in this case is not competent to render an 
opinion on etiology.

In sum, as there is no evidence showing that the Veteran incurred 
a left ear hearing loss disability during his active service, the 
claim is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt in 
favor of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for left 
ear hearing loss is granted.

Service connection for left ear hearing loss is denied.



___________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


